AFFIRM; Opinion Filed May 1, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00985-CR

                            TRACY LYNN SIMS, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F09-71267-H

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Evans

       Tracy Lynn Sims, Jr. waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon, a firearm. See TEX. PENAL CODE ANN. § 29.03(a) (West 2011). Pursuant to a

plea agreement, the trial court deferred adjudicating guilt, placed appellant on five years’

community supervision, and assessed a $3,000 fine. The trial court later granted the State’s

motion to adjudicate, finding appellant violated the terms of his community supervision, and

assessed punishment at twelve years’ imprisonment. On appeal, appellant’s attorney filed a brief

in which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional
evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                      /David W. Evans/
                                                      DAVID W. EVANS
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
120985F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRACY LYNN SIMS, JR., Appellant                   Appeal from the Criminal District Court
                                                  of Dallas County, Texas (Tr.Ct.No. F09-
No. 05-12-00985-CR       V.                       71267-H).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices Lang and Myers participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 1, 2013.



                                                         /David W. Evans/
                                                         DAVID W. EVANS
                                                         JUSTICE




                                            -3-